Exhibit 10.1

      (UBS LOGO) [c49369c4936901.gif]   UBS Financial Services
Inc.               

Please complete and sign this form.
We must receive it by November 14, 2008.
Acceptance of UBS’s offer relating to auction rate securities.
By signing below and returning this form, I accept UBS’s offer of Rights
relating to my Eligible ARS in the account listed below. I understand and
acknowledge the following:

•   All Eligible ARS must remain in my UBS account listed below until I exercise
my Rights to sell my Eligible ARS to UBS or they are redeemed by the issuer or
purchased or sold on my behalf by UBS;   •   I will instruct my UBS Financial
Advisor or Branch Manager if and when I want to exercise my Rights and sell my
Eligible ARS to UBS during the period of June 30, 2010, through July 2, 2012;  
•   The acceptance of UBS’s offer constitutes consent (to the extent legally
required) for UBS, acting as principal, to purchase my Eligible ARS or to sell
them on my behalf at any time in its sole discretion and without other prior
notice to me, from
the date that I accept this offer through July 2, 2012;   •   If UBS purchases,
sells or otherwise disposes of my Eligible ARS, it will deposit the par value in
my account within one business day of settlement of the transaction;   •   I
release UBS and its employees/agents from all claims except claims for
consequential damages directly or indirectly relating to its marketing and sale
of ARS and expressly agree that I will not seek any damages or costs (punitive
damages, attorney fees, etc.) other than consequential damages. I also will not
serve as a class representative or receive benefits under any class action
settlement or investor fund;   •   If the account named below is in the name of
a corporation, partnership, trust or other entity, I represent and warrant that
I have the power and authority to accept this offer on behalf of that entity.



  
CARDIOVASCULAR SYSTEMS, INC.
651 CAMPUS DRIVE
ST. PAUL MN 55112-3495
 
 
 
 
Account Number: CP 03041
Please complete and sign this form.
We must receive it by November 14, 2008.

     
Mail
  UBS Financial Services Inc.
 
  ATTN: ARS Group
 
  1000 Harbor Boulevard
 
  Weehawken, NJ 07086
 
   
Fax
  +1-201-442-7766



                     
Account owner signature
  /s/ James Flaherty       Date   11/7/08    
 
 
 
         
 
   
 
                   
Additional party signature
  /s/ Michael J. Kallok       Date   11/7/2008    
 
 
 
         
 
   
 
                   
Daytime telephone number
  651-259-1611                
 
 
 
               

If you have questions, please contact your UBS Financial Advisor or Branch
Manager at +1-312-525-4500.
Clients outside the U.S. may call +1-201-352-0105 collect.
We kindly request that you do not include comments or questions on this form as
it could delay processing of your instructions.
UBS AG has filed a registration statement (including a prospectus) with the SEC
for the offering to which this communication relates. Before you make an
investment decision, you should read the prospectus in that registration
statement and other documents that UBS has filed with the SEC for more complete
information about UBS and this offering. You may get these documents for free by
visiting EDGAR on the SEC Web site at www.sec.gov or by calling UBS’s ARS Client
Service Center at +1-800-253-1974.
UBS Financial Services Inc. serves as the clearing firm for UBS International
Inc. Accordingly, the information and terms contained in this letter and the
accompanying materials are directed to clients of both UBS Financial Services
Inc and UBS International Inc.

      ©2008 UBS Financial Services Inc. All rights reserved. Member SIPC.  
1C-ARSO

(BAR CODE) [c49369c4936902.gif]
000336

